Name: Commission Regulation (EEC) No 3093/76 of 17 December 1976 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 76 Official Journal of the European Communities No L 348/ 19 COMMISSION REGULATION (EEC) No 3093/76 of 17 December 1976 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products 'Article 4a 1 . No import licence or certificate shall be required when products are placed in free circula ­ tion under the provisions of Article 3 of Regula ­ tion (EEC) No 754/76 governing the treatment of returned goods. 2 . Products which are subject to a system of export licences or which may qualify for a system of advance fixing of refunds or of other amounts applicable on exportation may qualify for treat ­ ment as returned goods under Regulation (EEC) No 754/76 only where the following provisions have been complied with : (a) If exportation was effected without an export licence or advance fixing certificate, then where the Information Sheet INF 3 provided for in Regulation (EEC) No 2945/76 is used it must bear in box A one of the following endor ­ sements :  Exported without licence or certificate ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as amended by Regula ­ tion (EEC) No 11 43/76 (2 ), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and also the corres ­ ponding provisions of the other Regulations on the common organization of markets in agricultural products, Whereas Article 14 of Council Regulation (EEC) No 754/76 of 25 March 1976 on the customs treatment applicable to goods returned to the customs territory of the Community (3), lays down that agricultural products exported under an export licence or an advance fixing certificate do not qualify under that Regulation unless the Community provisions relating to licences and certificates have been complied with ; whereas it is necessary to lay down special rules for the application of the system of licences and certifi ­ cates for products qualifying under Regulation (EEC) No 754/76 and to amend accordingly Regulation (EEC) No 1 93/75 (4), as last amended by Regulation (EEC) No 2219/76 (5); Whereas certain provisions for the application of Regulation (EEC) No 754/76 are laid down by Commission Regulation (EEC) No 2945/76 of 26 November 1976 (6); Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees,  Ohne Lizenz durchgefiihrte Ausfuhr ;  UdfÃ ¸rsel uden licens/attest ;  Uitvoer zonder certificaat ;  Exportation rÃ ©alisee sans certificat ;  Esportazione realizzata senza titolo HAS ADOPTED THIS REGULATION : In that event, the words "licence and certificate rules observed" in that box shall be deleted . (b) If exportation was effected under cover of an export licence or advance fixing certificate and such licence or certificate has not expired on the date on which the party concerned declares his intention to avail himself of the abovementioned treatment :  the entry on the licence or certificate relating to the export in question shall be cancelled ; and  the security relating to the licence or certifi ­ cate shall not be released in respect of the export in question or, if it has been released, it must be furnished anew in proportion to the quantities concerned to the body having issued the licence or certif ­ icate . Article 1 An Article 4a as follows is inserted in Regulation (EEC) No 1 93/75 : ') OJ No L 281 , 1 . 11 . 1975, p . 1 . 2 ) OJ No L 130, 19 . 5 . 1976, p . 1 . 3 ) OJ No L 89 , 2, 4. 1976, p . 1 .  *) OJ No L 25, 31 . 1 . 1975 , p . 10 . 5 ) OJ No L 250 , 13 . 9 . 1976, p . 5 . 6 OJ No L 335, 4 . 12 . 1976, p . 1 . No L 348/20 Official Journal of the European Communities 18 . 12, 76 and (c) have been complied with shall be furnished by means of the Info&amp;mation Sheet INF 3 provided for in Regulation (EEC) No 2945/76 ;  through a customs office situated in the same Member State, proof that the provisions of para ­ graph 2 (a), (b) and (c) have been complied with shall be furnished in accordance with the procedures determined by the competent authorities of the Member State in question . 4 . Paragraph 2 (a), (b) and (c) shall not apply in the cases provided for in Article 2 (b) of Regula ­ tion (EEC) No 2945/76. 5 . Paragraph 2 (b) and (c) shall not apply if the goods have been returned owing to force majeure (c) If the licence or certificate has expired on the date on which the party concerned declares his intention to avail himself of the abovemen ­ tioned treatment, then :  where the security relating to the licence or certificate has not been released in respect of the export in question , the security shall be forfeited, subject to the rules applicable in the particular case ;  where the security has been released, the titular holder of the licence or certificate shall provide the body which issued the licence or certificate with fresh security in respect of the quantities in question, and that security shall be forfeited, subject to the rules applicable in the particular case . 3 . If the returned goods are reimported :  through a customs office situated in a Member State other than the exporting Member State, proof that the provisions of paragraph 2 (b) Article 2 This Regulation shall enter into force on 1 January 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1976. For the Commission P.J. LARDINOIS Member of the Commission